Citation Nr: 1209054	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus.  

In June 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.  The Board recognizes that the Veteran also requested a Travel Board hearing, but in November 2011 he filed a written statement withdrawing that hearing request. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for many years thereafter, and there is no competent evidence establishing a causal connection between the Veteran's current bilateral hearing loss and his active service, including in-service noise exposure. 

2.  Bilateral tinnitus was not shown in service or for many years thereafter, and there is no competent evidence establishing a causal connection between the Veteran's current tinnitus and his active service, including in-service noise exposure. 



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for establishing service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a September 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination report, RO hearing testimony, and lay statements.  The RO attempted to obtain records from the Social Security Administration (SSA), but a response from the SSA in October 2009 indicates that the Veteran did not filed a disability claim, so there were no records available.  The Board finds no reason, therefore, to further pursue SSA records.  As to outpatient treatment, the Veteran confirmed at his hearing that he does not receive treatment for his hearing loss.  Thus, the Board finds that all reasonable avenues for obtaining evidence in support of the Veterans claims have been investigated.  No further development of the record is necessary in order to fairly decide this claim.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2011).  

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Board has reviewed all of the evidence in the Veteran's claims file, including all pertinent medical and lay evidence.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his current bilateral hearing loss and tinnitus are related to the acoustic trauma he experienced while serving as a United States Marine, including while training at the rifle range in basic training, as well as working on the flight line and experience the noise of jet engines.  He also contends that he was in enclosed areas with rivet guns, which are also noise producing.  And, he has reported that he had inadequate ear protection while exposed to noise over the course of his more than three years in the Marines.  The Veteran, at his VA examination, confirmed that he does not know when his hearing loss and tinnitus initially manifested.  He nonetheless firmly believes that the current disabilities are causally connected to in-service noise exposure.    

The Veteran's DD Form 214 confirms that his military occupational specialty in the Marine Corp was 6441 - Aircraft Sheet Metal Repairman.  The Veteran describes various ways he was exposed to noise in service, and he submitted a buddy statement in November 2008, which also corroborates the Veteran's accounts of in-service noise exposure.  The Board concedes that the Veteran had some noise exposure in service.  

At his service entrance examination in January 1953, the Veteran's ears were evaluated as normal, and he reported no ear trouble.  No audiogram was conducted, but he had 15/15 bilaterally on the whispered voice test.  Service treatment records that followed show no complaints related to either hearing loss or tinnitus (ringing).  Again, there is no question that the Veteran experienced noise exposure during service, including in basic training and afterward, and during his tour in Puerto Rico, which is also confirmed on his DD Form 214.  However, there are no treatment records during this time showing any complaints related to hearing loss or tinnitus during service.  At his service separation examination in December 1956, the Veteran's ears were again evaluated as normal and he had 15/15 bilaterally on the whispered voice test, but no audiogram was performed.  There is no suggestion on this report that the Veteran mentioned experiencing hearing loss at this time.

The Veteran's claims folder is devoid of evidence showing treatment related to hearing loss or tinnitus between his 1956 separation from service and the 2011 VA examination report.  The Veteran first reported hearing loss at the time of his September 2008 claim.  Thus, there is no evidence of hearing loss or tinnitus during the more than fifty years following the Veteran's discharge from service until his 2008 claim.

The Veteran underwent a VA audiological examination in March 2011. On that occasion, he reported military noise exposure while serving as an aviation sheet metal repairman, including due to the use of power tools, rivet guns, etc.  He also reported post-service civilian occupational and recreational noise exposure, although the particulars of that noise exposure were not stated in detail in the report.  The Veteran stated that he is unsure as to the onset of his bilateral hearing loss and tinnitus, but that they have been present for many years.  Audiological testing revealed normal hearing sensitivity through 2000 Hertz followed by moderate-to-severe sloping sensorineural hearing loss at 3000 Hertz through 8000 Hertz in the right ear.  The left ear demonstrated mild sensorineural hearing loss 250 through 2000 Hertz followed by moderate to severe sloping sensorineural hearing loss at 3000 Hertz through 8000 Hertz.  Speech recognition was 84 percent for the right ear and 86 percent for the left ear.  The examiner also confirmed constant bilateral tinnitus.  The VA audiologist opined that the Veteran's current bilateral hearing loss and tinnitus were not related to military service.  The examiner explained that because the Veteran had both in-service noise exposure and post-service noise exposure, "without evidence otherwise, it appears that hearing loss and tinnitus as reported on this date appear less likely than not related to his military noise exposure but more likely to the events that occurred following including the issues related to presbycusis."  "Presbycusis" is defined as "a progressive, bilaterally symmetrical perceptive hearing loss occurring with age." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1352 (27th ed.1988).

The record is otherwise devoid of evidence related to the cause of the Veteran's hearing loss and tinnitus.  Thus, while the Board recognizes the existence of currently diagnosed hearing loss and tinnitus disabilities, and also recognizes in-service noise exposure, the preponderance of the medical evidence in this matter weighs against the Veteran's claim.  In fact, there is no competent medical evidence in the record to suggest that the Veteran's hearing loss and tinnitus are causally connected to the in-service noise exposure.  

The Board acknowledges the Veteran's assertion throughout the course of this appeal that he currently suffers from bilateral hearing loss and tinnitus due to his in-service exposure to noise.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau, supra.  

In this case, although the Veteran is competent to describe when he first subjectively noticed decreased hearing and tinnitus, he has not alleged that these conditions were present in service or during the year following service.  Indeed, he has indicated that he does not remember the date of onset.  Thus, there is no lay or medical evidence indicating that hearing loss or tinnitus began in service.  

To the extent the Veteran contends that noise exposure in service caused the current hearing loss and tinnitus, the Board finds that Veteran does not have the medical expertise required to determine whether these conditions, first noted many years after service, are causally connected to the noise he experienced more than fifty years earlier during service.  Rather, whether the noise he was exposed to in service is in any way related to his current hearing loss and tinnitus disabilities requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, both hearing loss and tinnitus can have many causes and medical testing and medical expertise are needed to determine such etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the etiology of those conditions. The VA examiner's opinion is the only medical evidence for consideration in this case and such medical opinion is of greater probative value than the Veteran's lay contention.  See Jandreau.  

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's hearing loss and tinnitus were not shown in service or for many years thereafter, and the current hearing loss and tinnitus have not been shown by competent and probative evidence to be causally related to his active service, including in-service noise exposure.  While the Board has considered the Veteran's lay contentions as to the etiology of his current hearing loss and tinnitus, the Board has accorded the medical evidence of record greater probative value.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


